DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, and 7 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a laser interference device, the device comprising, among other essential features, an effectiveness determiner configured to determine whether or not an absolute value of a difference between the wavelength measurement value and a reference value of the wavelength of the frequency monitor laser beam stored in a storage is equal to or less than a first threshold set in advance, in combination with the rest of the limitations of the above claim.
As to claim 4, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a laser interference device, the device comprising, among other essential features, a wavelength calculator and a stability determiner, wherein the wavelength calculator is configured to acquire the beat frequency from the frequency detector in response to input of measurement start instructions regarding the displacement of the measurement mirror, the wavelength calculator is configured to further acquire the beat frequency from the frequency detector in response to termination of the arithmetic process performed by the displacement calculator, and the stability determiner is configured to determine whether or not an absolute value of a difference between the wavelength measurement value calculated in response to the input of the measurement start instructions and the wavelength measurement value calculated in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 9, 2022